AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                      UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Offenses Committed On or After November I, 1987)

                 Gustavo Angel Leon-Hernandez                          Case Number:          18-mj-22488-WVG

                                                                    Leila W Morgan
                                                                    Defendant's Attorney
REGISTRATION NO.                 80434298
D -
The Defendant:

D pleaded guilty to count(s)

l2i:I was found guilty on count(s)     Count 1 of Complaint
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Natnre of Offense                                                                 Number(s)
8 USC 1325                        Illegal Entry (misdemeanor)                                                          I




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.

D The defendant has been found not guilty on count(s)
D Count(s)                                                    are   dismissed on the motion of the United States.

l2i:I Assessment: $10.00 Waived


l2i:I No fine              D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 4 2019
                                                                    Date olmposition of~entenc
                                                                           . ~--,
                          F fl        II'" fr"'m_



                      [,_.~~
                       --~-r~-- <":. J,,;:                                  M~
                                                                    HON. William V. Gallo
                                                                    UNITED STATES DISTRICT JUDGE
                                        1019        /
                     ClEFll{ LIS DISTRICT COURT
                 i~UTFioRN   DISTFliCT OF CALIFORNIA
                                             DEPUTY                                                            18-mj-22488-WVG
AO 245B (CASO Rev. 08114) Judgment in a Petty Criminal Case

DEFENDANT:                 Gustavo Angel Leon-Hernandez                                            Judgment - Page 2 of2
CASE NUMBER:               18-mj-22488-WVG

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   18-mj-22488-WVG
